DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

         Claim 1 was amended to recite “PLP are deinterleaved in a memory based on position information for the memory of the FEC blocks and virtual FEC blocks, wherein a number of the virtual FEC blocks are defined based on a difference between a maximum number of the FEC blocks and the number of FEC blocks in the TI block, wherein in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during the time deinterleaving;”.
         In reviewing Applicants disclosure, the specification provides support of the PLP being interleaved based on position information for the memory of the FEC blocks and virtual FEC blocks, where the virtual cell (Vi) is skipped during the time interleaving (according to the interleaving embodiment of Fig.28). However, the specification lacks of the description of “wherein in response to the position information corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during the time deinterleaving.” Therefore, the amendment to claim 1 after the filing of the original disclosure constitutes new matter. The same rejection applies to claim 3.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al (US 2014/0307734) in view of Vedantham et al (US 2006/0107169) in view of Pazos (US 2012/0239785) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) in view of Prosch et al (US 2007/0250752) and further in view of Ko et al (US 2011/0299628).

Re claims 5 and 7, Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the mapping information in the signaling information is mapped to the TOI in the at least one LCT packet, thereby establishing a mapping between the TOI and a URL (Paragraphs 0107 – 0108 and 0138 – 0141); and a transmitter configured to transmit the at least one LCT packet (Abstract) and to transmit the signaling table (Paragraph 0141). 
Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and indications of the playback rate of the media comprising the segments (Paragraphs 0083 – 0084 and Paragraphs 0105 – 0106 and 0110). However, Luby does not specifically teach of establishing a one-to-one mapping between the TOI and URL for the delivery object; and to transmit the signaling information separately from the LCT packet. Luby does not specifically teach of wherein the header of the at least one LCT packet further includes a type information indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type. Luby does not specifically teach of wherein the header further includes header extension having timing information about processing time of the delivery object. 
           Vedantham teaches of establishing a one-to-one mapping between the TOI and URL for the delivery object (Paragraph 0024); and to transmit the signaling information (Paragraph 0025).
           Pazos teaches of transmitting the signaling information out-of-band in a signaling channel (FDT channel, Paragraphs 0074 – 0075).
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosch teaches of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data interleaved based on a maximum number of FEC blocks by definition, information would be read and written in corresponding positions or addresses in a memory), wherein a number of the virtual FEC blocks (the rest of the interleaver block, Paragraphs 0173 – 0176) are defined based on a difference between a maximum number of the FEC blocks (the entire FEC block, Paragraphs 0173 – 0176) and the number of FEC blocks in the TI block (FEC blocks having useful data, Paragraphs 0173 – 0176), wherein in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block (length of the zero area, Paragraph 0176), the virtual cell is skipped during reading of the time interleaving (the virtual FEC block is skipped during reading from the memory of the time interleaving by not being transmitted, Paragraph 0176).
            Ko teaches of the data in the PLP are interleaved in a memory based on position information of the FEC blocks and virtual FEC blocks (shaded portions and unshaded portions, Fig.79), wherein the number of FEC blocks are diagonally written in the memory and linearly read from the memory (Fig.82(a)). A person of ordinary skill in the art would have had good reason to reverse the write/read operation of Ko’s by linearly writting in the memory and diagonally reading from the memory to perform interleaving. It would 
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have established a one-to-one mapping between the TOI and URL for simplifying the signaling information. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have transmitted the signaling information out-of-band in a signaling channel for efficiently passing the table without wasting capacity that could be used for service data. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the header include a type information and a header extension as disclosed in S4-AHI428 to improve the decoding process in the receiver. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the data in the PLP interleaved based on the number of the FEC blocks and virtual FEC blocks and to have signaling information by the broadcast signal related to the maximum number of the FEC blocks for improved interleaving. 

           Re claims 6 and 8, Luby teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (Paragraphs 0006 and 0138). 

            Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham et al (US 2006/0107169) in view of Luby et al (US 2014/0307734) in view of .

            Re claims 1 and 3, Vedantham  teaches of an apparatus for processing a  signal, the apparatus comprising: a depacketizer (#22, Fig.4) configured to extract a delivery object from a Layered Coding Transport (LCT) packet of the signal (LCT, Paragraphs 0016 – 0017 and Fig.2) based on signaling information including mapping information, wherein the LCT packet is used to transport the delivery object including service data of a service of the signal (Paragraphs 0021 – 0025), wherein the LCT packet includes a header including a Transport Object Identifier (TOI) identifying the delivery object (TOI, Fig.2), wherein the header further includes header extension (header extension, Fig.2), wherein the mapping information is used to generate a one-to-one mapping between the TOI and uniform resource locator (URL) for the delivery object (Paragraph 0024); and, a decoder configured to decode the service data (#22, Fig.4 and #704, Fig.7). However, Vedantham does not specifically teach of the service data being of a broadcast service. Vedantham does not specifically teach of wherein the header of the at least one LCT packet further includes a type information indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type. Vedantham does not specifically teach of wherein the header further includes header extension having timing information about processing time of the delivery object. Vedantham does not specifically teach of the data in the PLP are deinterleaved based on one or more virtual FEC blocks and a maximum number of FEC blocks for the 
            Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the mapping information in the signaling information is mapped to the TOI in the at least one LCT packet, thereby establishing a mapping between the TOI and a URL (Paragraphs 0107 – 0108 and 0138 – 0141); and a transmitter configured to transmit the at least one LCT packet (Abstract) and to transmit the signaling table (Paragraph 0141). Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and indications of the playback rate of the media comprising the segments (Paragraphs 0083 – 0084 and Paragraphs 0105 – 0106 and 0110). 
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about 
            Prosch teaches of data being deinterleaved based on a maximum number of FEC blocks (the entire FEC block in a memory, Paragraphs 0173 – 0176) for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraph 0080) (virtual interleaver, Paragraphs 0173 – 0186), wherein the broadcast signal includes signaling information related to the maximum number of the FEC blocks (information on the dimensioning of the memory, Paragraph 0075). Prosh teaches of interleaving in a memory (memory, Paragraphs 0062 – 0064 and 0079) based on position information for the memory of the FEC blocks and virtual FEC blocks (by definition, information would be read and written in corresponding positions or addresses in a memory), wherein a number of the virtual FEC blocks (the rest of the interleaver block, Paragraphs 0173 – 0176) are defined based on a difference between a maximum number of the FEC blocks (the entire FEC block, Paragraphs 0173 – 0176) and the number of FEC blocks in the TI block (FEC blocks having useful data, Paragraphs 0173 – 0176), wherein in response to the position information corresponding to a virtual cell of a virtual FEC block (notified of the length of the zero area, Paragraph 0176), the virtual cell is skipped during the time interleaving (the virtual FEC block is skipped in the time interleaved data and not being transmitted, Paragraph 0176).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the service data be of a broadcast service to reduce the amount network bandwidth consumed by the communication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the 

           Re claims 2 and 4, Vedantham teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (TSI, Fig.2). 

Response to Arguments

           Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
          Applicant respectfully disagrees but has amended claim 1 by adding “for the memory" to clarify that the "position information" is position information (e.g., address information) in a TI memory shown in FIGS. 27 and 28 of the present application. Further, paragraphs [514] and [515] of the original specification (reproduced below) clearly state that FIG. 27 depicts the interleaving array "in the TI memory.” Thus, the original application fully describes and supports "position information for the memory of the FEC blocks and virtual FEC blocks" of current claim 1 (emphasis added). Further, on page 4 
         As discussed above in the 112(a) rejection, Examiner submits that the support provided by the specification corresponds to an interleaving embodiment. Therefore, the previous 112(a) rejection for claims 5 – 8 has been withdrawn. However, the 112(a) rejection for claims 1 – 4 has been maintained since claims 1 – 4 are directed to deinterleaving and the Applicants disclosure lacks the support of “wherein in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during the time deinterleaving.”

              Applicant respectfully submits that both Prosch and Ko fail to disclose that the number of FEC blocks are linearly written in the memory and diagonally read from the memory and/or the virtual cell is skipped during the time interleaving or diagonal-wise reading of the time interleaving "in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block" of claim 1 or 5. That is, Prosh merely teaches interleaving in a certain order. Further, Ko as shown in FIG. 82 (reproduced below) is merely relied on showing the linear reading of the time interleaving, and is also silent as to "in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block" of claim 1 or 5.
           As discussed above in the rejection, Examiner submits that  Ko teaches of the data in the PLP are interleaved in a memory based on position information for the memory of the FEC blocks and virtual FEC blocks (shaded portions and unshaded portions, Fig.79), wherein the number of FEC blocks are diagonally written in the memory and linearly read 
          As discussed above, Prosch teaches of data interleaved in a memory based on position information for the memory of the FEC blocks and virtual FEC blocks (Paragraphs 0062 – 0064), where by definition in a memory, stored information would be read and written in corresponding positions or addresses in the memory. Prosch further teaches of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data interleaved based on a maximum number of FEC blocks for the TI block (the entire FEC block in a memory, Paragraphs 0173 – 0176) and a number of virtual FEC blocks (zero area, Paragraph 0176) (virtual interleaver, Paragraphs 0173 – 0186). Therefore, Prosch teaches of the limitation "in response to the position information for the memory corresponding to a virtual cell of a virtual FEC block" of claim 1 or 5.  

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633